Citation Nr: 1804639	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-09 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture with sprain. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971, including combat service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal, Vietnam Service Medal, and Army Commendation Medal with 1st Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was previously remanded in January 2016 to provide the Veteran with a Board hearing.  In July 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.

The Board remanded the appeal in November 2016.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  For the entire appeal period, the Veteran's right ankle disability more nearly approximates marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD are met since May 31, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a 20 percent rating for status post right ankle fracture with sprain have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that a rating higher than 50 percent is warranted for his PTSD based on symptomatology stemming from events during combat service in Vietnam, including experiencing an ambush where 13 soldiers in his platoon were killed.  To this end, the Veteran maintains that his PTSD has worsened through the years and causes homicidal thoughts, exhaustion, anxiety around groups of people or unfamiliar circumstances, irritability, social isolation, nightmares and sweats, and outbursts of anger.  See July 2012 VA treatment record, May 2014 VA 9 Form, and July 2016 Board Hearing Transcript at 12-25.  The Veteran also maintains that a rating higher than 10 percent is warranted for his right ankle disability due to decreased motion as he gets older and because it hurts more than his left ankle.  Additionally, he maintains that his right ankle hurts badly, especially with weather changes, such that it swells and gets stiff, and he uses a wrap and sometimes a cane to help him walk.  See July 2016 Board Hearing Transcript at 3, 7, April 2017 VA Disability Benefits Questionnaire (DBQ), and June 2017 Veteran Statement in Support of Claim.




II.  General Rating Principles

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

      i.  PTSD

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The Secretary, VA, determined DSM-5 applies to claims certified to the Board on and after August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).   Here, the RO first certified the Veteran's appeal to the Board in November 2014; thus, this claim is governed by the DSM-5.  Notably, the DSM-5 does not employ Global Assessment of Functioning (GAF) scores to identify levels of disability.

      ii.  Right Ankle

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Other important factors include excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

III.  Rating Criteria

	i.  PTSD

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130; DC 9411.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

      
ii.  Right Ankle

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The words "moderate" and "marked" used in DC 5271 are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

IV.  Analysis

	i.  PTSD

As noted above, the Veteran is currently in receipt of a 50 percent rating from October 22, 2010 for his service-connected PTSD.  The appeal period is from April 2, 2012, the date of his increased rating claim, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Board finds that a 70 percent rating, but no higher, is warranted from April 2, 2012, based on occupational and social impairment, with deficiencies in most areas, due to such symptoms as fleeting suicidal thoughts and homicidal thoughts; isolative behaviors; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Specifically, VA treatment records dated after his increased rating claim document the Veteran's increased irritability with others, anhedonia, isolative behaviors, hypervigilance and exaggerated startle response.  He reported fleeting thoughts of suicide, particularly at night following a nightmare, irritability and anger outbursts.  He denied perceptual disturbances but then noted observing "things that just pass by."  His October 2012 VA examination report notes the Veteran's difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and impaired impulse control.  In February 2013, the Veteran indicated that he was "so irritable lately" that he was "ready to fight."   In April 2013, the Veteran indicated that he was becoming increasingly isolated, noting he had recently dropped out of a church chorus and was uncomfortable at a large family gathering.  See June 2012, July 2012, February 2013, and May 2014 VA treatment records and October 2012 VA examination report.

During his July 2016 Board hearing, the Veteran competently and credibly reported two specific incidents involving homicidal thoughts.  See July 2016 Board Hearing Transcript at 14, 19.  Additionally, he reported increased irritability with others, easily becoming upset, exhaustion, avoidance of groups of people, increased annoyance with noise to the point where he quit his job as a school bus driver, social isolation, nightmares, and uncontrollable outbursts of anger when he feels he is being wronged, including one incident where he came close to going to jail for an outburst in a courtroom.  Id. at 12-25.  

Further, an April 2017 VA examination report described the Veteran as having persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in establishing and maintain effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  During the examination, the Veteran reported being anxious in large crowds, having impaired sleep with dreams about Vietnam, and irritability with others at times to the point that he feels he would be capable of taking someone's life if necessary, but expressed no overt intent to harm others.

The Veteran has reported fleeting suicidal ideation and several specific incidents of homicidal ideation during his July 2016 Board Hearing and during his April 2017 VA examination.  The Court of Appeals for Veterans Claims (Court) has recently held that "...the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017).  Thus, given the medical and lay evidence of record, the Veteran's psychiatric symptoms including his fleeting suicidal thoughts and homicidal thoughts, isolative behaviors, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting), have resulted in occupational and social impairment with deficiencies in most areas supporting a 70 percent rating beginning April 2, 2012. 

The Veteran's symptoms, however, do not approximate a rating of 100 percent as they are not of such a severity, frequency or duration, to result in total occupational and social impairment.  In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name.  The Board acknowledges that the symptoms noted in DC 9411 are not exhaustive, but merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent evaluation.  However, in the present case, the Veteran has not shown any of the symptoms listed above, or any other symptomatology reflective of total social and occupational impairment.  As such, a rating in excess of 70 percent is not warranted at any point during the appeal period.
	
      ii.  Right Ankle

As noted above, the Veteran is currently in receipt of a 10 percent rating from May 21, 2013 for his service-connected right ankle disability.  The appeal period is from May 21, 2013, the date of the award of service connection for his right ankle disability.  

During the July 2013 VA examination, the Veteran displayed dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 30 degrees.  The Veteran had pain on palpation to the right ankle (but not the left), and the examiner indicated that there was additional limitation of functional ability of the ankle during flare-ups or repeated use over time, but he could not provide an estimate in terms of additional loss of range of motion.  In this regard, the Veteran has competently and credibly reported symptoms such as swelling, stiffness, limitation of motion and reduced mobility in his right ankle, worse in weather changes, with occasional use of a cane to assist with ambulation.  He also characterizes his right ankle disability as more severe than his left ankle disability, which is also service-connected at 10 percent under DC 5271.  While the more recent April 2017 VA examination report shows less severe findings than demonstrated in 2013, the Board finds, that when considering the Veteran's statements and testimony and all functional limitations during flare-ups and on repetitive use, and without considering the ameliorative effects of pain medication, the Veteran's right ankle disability more nearly approximates marked limitation of motion, corresponding to a 20 percent rating under DC 5271 for the entire appeal period.  A rating in excess of 20 percent will not be addressed, as the Veteran has limited his appeal to seeking a 20 percent rating.  See December 2013 Notice of Disagreement.


ORDER

From April 2, 2012, a rating of 70 percent, but no higher, for PTSD is granted.

From May 21, 2013, an initial rating of 20 percent for status post right ankle fracture with sprain is granted.


REMAND

Regarding the claim for a TDIU, the Veteran reported to the April 2017 VA psychiatric examiner that he is self-employed running a cattle operation.  Information regarding the nature of this employment is needed on remand via completion of an updated VA Form 21-8940.  Additionally, an addendum opinion is required, as it is unclear what is meant by the July 2013 VA spine examiner's statement that the impact of the disability on the Veteran's ability to work was "limited jobs requiring bending, lifting, sitting and standing."  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return an updated VA Form 21-8940 with information regarding his cattle operation.

2.  Obtain all outstanding VA treatment records.

3.  Then obtain an addendum opinion from the July 2013 VA spine examiner, or other qualified examiner, if unavailable to determine the impact of the Veteran's spine disability on his occupational functioning.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to clarify what is meant by the following statement in the July 2013 VA examination report: "The impact of the thoracolumbar spine condition on the claimant's ability to work is limited jobs requiring bending, lifting, sitting,and standing."  

4.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to a TDIU.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


